Exhibit 10.4

QUANTA SERVICES, INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

Effective April 30, 2013

Article 1 - Introduction

The purpose of the Plan is to provide an opportunity for directors of the
Company who are not employees of the Company or a Subsidiary the ability to
defer any Eligible Director Fees. Participants in the Plan are permitted to
defer all or a portion of their Eligible Director Fees under the Plan, in
accordance with the terms and conditions described herein. The Company believes
that the Plan enhances its ability to attract and retain directors of
outstanding competence.

This Plan is intended to comply with the applicable requirements of Section 409A
and shall be limited, construed and interpreted in accordance with such intent.
To the extent that any payment or benefit hereunder is subject to Section 409A,
it shall be paid in a manner that will comply with Section 409A.

Capitalized terms used in the Introduction shall have the meaning set forth in
Article 2 of the Plan.

Article 2 - Definitions

 

2.1 Account – means, with respect to each Participant, the separate
recordkeeping account maintained for a Participant which shall reflect any
Eligible Director Fees deferred under the Plan pursuant to Article 5 hereof and
any earnings (positive or negative) thereon, as determined in accordance with
Article 5 hereof.

 

2.2 Affiliate – means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

 

1



--------------------------------------------------------------------------------

2.3 Award Date – means the date that Eligible Director Fees would otherwise be
paid to a Participant if the Participant did not elect to participate in the
Plan.

 

2.4 Beneficiary – means a beneficiary or beneficiaries designated by the
Participant under Article 7.

 

2.5 Board – means the Board of Directors of the Company.

 

2.6 Cash Account – means the account to which the Company will make a book entry
to credit all or a portion of Eligible Director Fees that a Participant elects
to defer under the Plan and, in accordance with Section 5.3 hereof, deems
invested in cash equivalents based on the mid-term annual Applicable Federal
Rate on the Effective Date, as adjusted on the first day of each subsequent Plan
Year.

 

2.7 Change in Control – means, and shall be deemed to have occurred upon, any of
the following events, provided that such an event is a Change in Control Event
within the meaning of Code Section 409A:

 

  (i) Any transaction (in one or a series of related transactions during a
twelve (12) month period) that results in a “change in ownership” under Code
Section 409A of all or substantially all of the assets of the Company;

 

  (ii) Any “person” as such term is used in Section 13(d) and Section 14(d) of
the Exchange Act is or becomes, directly or indirectly, the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act of securities of the Company
that represent more than 50% of the combined voting power of the Company’s then
outstanding voting securities (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of the Plan, the following acquisitions
shall not constitute a Change in Control: (I) any acquisition directly from the
Company, (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate, (IV) any acquisition by any corporation pursuant to a
transaction that complies with clause (iv) below, (V) any acquisition involving
beneficial ownership of less than a majority of the then-outstanding shares of
common stock of the Company “Common Shares” (the “Outstanding Company Common
Shares”) or the Outstanding Company Voting Securities that is determined by the
Board, based on review of public disclosure by the acquiring Person with respect
to its passive investment intent, not to have a purpose or effect of changing or
influencing the control of the Company; provided, however, that for purposes of
this clause (V), any such acquisition in connection with (x) an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents or (y) any
“Business Combination” (as defined below) shall be presumed to be for the
purpose or with the effect of changing or influencing the control of the
Company;

 

2



--------------------------------------------------------------------------------

  (iii) During any twelve (12) month period, the individuals who at the
beginning of such period constituted the Board together with any individuals
subsequently elected to the Board whose nomination by the shareholders of the
Company was approved by a vote of the then incumbent Board (i.e. those members
of the Board who either have been directors from the beginning of such twelve
(12) month period or whose election or nomination for election was previously
approved by the Board as provided in this clause (iii)) cease for any reason to
constitute a majority of the Board; and

 

  (iv) The Board or the shareholders of the Company approve and consummate a
merger, amalgamation or consolidation (a “Business Combination”) of the Company
with any other entity, unless, following such Business Combination, all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, 50% or more of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries).

 

2.8 Code – means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.9 Committee – means the Compensation Committee of the Board. If the Board
removes the Committee for any reason, “Committee” means the Board. If for any
reason the appointed Committee does not meet the requirements of Rule 16b-3,
such noncompliance shall not affect the validity of the Plan or any
interpretations or other actions of the Committee.

 

2.10 Company – means Quanta Services, Inc., a corporation organized under the
laws of the State of Delaware (or any successor).

 

2.11 Deferral Agreement – means an agreement executed by a Participant setting
forth his or her election to defer receipt of his or her Eligible Director Fees
and an authorization for the Company to credit such amount to a book entry
Account maintained by the Company on behalf of the Participant. A Deferral
Agreement shall contain such provisions, consistent with the provisions of the
Plan, as may be established from time to time by the Company or Committee.

 

3



--------------------------------------------------------------------------------

2.12 Disability – means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. Section 22(e)(3) of the Code provides that an
individual is totally and permanently disabled if he is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.

 

2.13 Effective Date – means the effective date of the Plan as provided in
Section 9.10.

 

2.14 Eligible Director Fees – means (i) the Participant’s annual cash retainer,
which includes, but is not limited to, compensation for board membership,
committee membership, and board/committee leadership, and (ii) any other amounts
determined by the Committee in its sole discretion consistent with Section 409A.
Eligible Director Fees shall not include expense reimbursements.

 

2.15 Exchange Act – means the Securities Exchange Act of 1934, as amended.

 

2.16 Participant – means a director of the Company who satisfies the eligibility
requirements under Article 4 of the Plan and elects to participate in the Plan
in accordance with its terms.

 

2.17 Plan – means the Quanta Services, Inc. Non-Employee Director Deferred
Compensation Plan, as amended from time to time.

 

2.18 Plan Year – means the calendar year.

 

2.19 Rule 16b-3 – means the “short-swing” profit recovery rule pursuant to Rule
16b-3 promulgated under Section 16(b) of the Exchange Act or any successor
provision.

 

2.20 Section 409A – means Section 409A of the Code, including the final
regulations promulgated thereunder or any other guidance issued by the Secretary
of the Treasury or the Internal Revenue Service with respect thereto.

 

2.21 Separation from Service – means a “separation from service” (as defined in
Section 409A) as a director of the Company for any reason whatsoever, including,
but not limited to, death, retirement, resignation, Disability, and dismissal
(with or without cause).

 

4



--------------------------------------------------------------------------------

2.22 Service Period – means (a) with respect to a director who is initially
elected, re-elected or remains a director at the annual meeting of the
stockholders (the “Annual Meeting”), the period from the Annual Meeting through
the day preceding the subsequent Annual Meeting, and (b) with respect to a
director who is appointed to the Board other than at an Annual Meeting, the
period from the date of the appointment through the day preceding the subsequent
Annual Meeting.

 

2.23 Subsidiary – means any “subsidiary corporation” within the meaning of
Section 424(f) of the Code. An entity shall be deemed a Subsidiary of the
Company only for such periods as the requisite ownership relationship is
maintained.

 

2.24 Unforeseeable Emergency – means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, or of a
spouse, a Beneficiary, or a dependent (as defined in Section 152 of the Code,
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances constituting an
unforeseeable emergency shall depend on the facts of each case, but in any
event, shall not be made to the extent that such emergency is or may be
relieved: (a) through liquidation or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or (c) by
cessation of deferrals under this Plan. In addition to the requirements set
forth in clauses (a), (b), and (c) above, as a precondition to an unforeseen
emergency, a Participant must have obtained all distributions, other than
hardship distributions of salary reduction contributions under a
cash-or-deferred arrangement maintained by any employer pursuant to a plan
qualified under Section 401(a) of the Code which contains a cash-or-deferred
arrangement and other than amounts available under another nonqualified deferred
compensation plan due to the unforeseeable emergency. This definition is
intended to comply with Section 409A.

Article 3 - Administration

 

3.1

The Plan shall be administered by the Committee. The Committee may select an
administrator or any other person to whom its duties and responsibilities
hereunder may be delegated. The Committee shall have full power and authority,
subject to the provisions of the Plan, to promulgate such rules and regulations
as it deems necessary for the proper administration of the Plan, to interpret
the provisions and supervise the

 

5



--------------------------------------------------------------------------------

  administration of the Plan, and to take all actions in connection therewith or
in relation thereto as it deems necessary or advisable. All interpretations,
determinations and decisions of the Committee shall be made in its sole and
absolute discretion based on the Plan document and shall be final, conclusive
and binding on all parties with respect to all matters relating to the Plan.

 

3.2 The Committee may employ such legal counsel, consultants, brokers and agents
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant and any computation
received from any such consultant, broker or agent. The Committee may, in its
sole discretion, designate an agent to administer the Plan, keep records, send
Account statements to Participants and to perform other duties relating to the
Plan, as the Committee may request from time to time.

 

3.3 The Company shall, to the fullest extent permitted by law and the
Certificate of Incorporation and By-laws of the Company, and, to the extent not
covered by insurance, indemnify each director or employee of the Company and its
Subsidiaries (including the heirs, executors, administrators and other personal
representatives of such person) and each member of the Committee against all
expenses, costs, liabilities and losses (including attorneys’ fees, judgments,
fines, excise taxes or penalties, and amounts paid or to be paid in settlement)
actually and reasonably incurred by such person in connection with any
threatened, pending or actual suit, action or proceeding (whether civil,
administrative or investigative in nature or otherwise) in which such person may
be involved by reason of the fact that he or she is or was serving this Plan in
any capacity at the request of the Company or a Subsidiary, except in instances
where any such person engages in fraud or acts in bad faith. To the extent
permitted by law, such right of indemnification shall include the right to be
paid by the Company for expenses incurred or reasonably anticipated to be
incurred in defending any such suit, action or proceeding in advance of its
disposition; provided, however, that the payment of expenses in advance of the
settlement or final disposition of a suit, action or proceeding shall be made
only upon delivery to the Company of an undertaking by or on behalf of such
person to repay all amounts so advanced if it is ultimately determined that such
person is not entitled to be indemnified hereunder. Such indemnification shall
be in addition to any rights of indemnification the person may have as a
director or employee or under the Certificate of Incorporation of the Company or
the By-Laws of the Company. Expenses incurred by the Committee or the Board in
the engagement of any such counsel, consultant or agent shall be paid by the
Company.

 

6



--------------------------------------------------------------------------------

Article 4 - Eligibility

Any director of the Company who is not an active employee of the Company or any
of its Subsidiaries shall be eligible to participate in the Plan.

Article 5 - Timing and Manner of Deferrals

 

5.1 Timing of Deferral Elections

No later than December 31 of a Plan Year, each Participant may voluntarily elect
to defer all or a portion of his or her Eligible Director Fees to be earned with
respect to services performed by a Participant on behalf of the Company for the
Service Period commencing in the following Plan Year in accordance with
Section 6.2, as elected in a Deferral Agreement. Notwithstanding the foregoing,
if a Participant first becomes eligible to participate in the Plan during a Plan
Year, such Participant may elect to participate in the Plan with respect to
Eligible Director Fees that would otherwise be earned for services performed
during the Service Period commencing in that Plan Year no later than 30 days
following the date such director first becomes a Participant; provided, however,
that such election shall apply only to Eligible Director Fees earned for
services performed subsequent to the date on which a valid Deferral Agreement is
received by the Committee from the Participant.

With respect to any Plan Year, a Deferral Agreement is irrevocable on and after
the date the Deferral Agreement must be submitted to the Company in accordance
with procedures established by the Committee, and is valid solely for the
Service Period commencing in the Plan Year to which the election relates. If no
new Deferral Agreement is timely made or filed in accordance with procedures
established by the Committee with respect to the Service Period commencing in
any subsequent Plan Year, Eligible Director Fees earned during the Service
Period commencing in the subsequent Plan Year may not be deferred under the
Plan.

 

5.2 Amount of Deferral

A Participant may voluntarily elect to defer all or a portion of his or her
Eligible Director Fees in 5% increments, as elected by the Participant in a
Deferral Agreement.

 

7



--------------------------------------------------------------------------------

5.3 Returns on Accounts.

A Participant’s Account shall be credited with returns according to the
performance of the deemed investment choices selected by the Participant from
time to time, from among the deemed investment choices made available by the
Company, subject to the following:

 

  (a) The Company shall have no obligation to provide any deemed investment
choice to Participants, other than the Cash Account.

 

  (b) Participants may allocate their Accounts among the deemed investment
choices available under the Plan only in whole percentages.

 

  (c) The rate of return, positive or negative, credited under each deemed
investment choice (other than the Cash Account) is based upon the actual
investment performance of the deemed investment choice and shall equal the total
return of such investment net of asset based charges, including, without
limitation, money management fees, fund expenses and mortality and expense risk
insurance contract charges. The Company reserves the right, on a prospective
basis, to add to, or delete from, the deemed investment choices.

 

  (d) Each Participant’s Account shall be allocated to the Cash Account, unless
and until the Participant makes an affirmative deemed investment choice
otherwise from among the other deemed investment choices, if any, available
under the Plan.

 

  (e) Notwithstanding the rates of return credited to a Participant’s Accounts
under the applicable deemed investment choices, the Company shall not be
obligated to invest any portion of a Participant’s Account in such deemed
investment choices.

 

5.4 Changes in Deemed Investment Choices.

A Participant may change the deemed investment choices to which his Account is
deemed to be allocated at such times and through such means as determined by the
Committee. Each such change may include (a) reallocation of the Participant’s
existing Account in whole percentages, and/or (b) change in investment
allocation of amounts to be credited to the Participant’s Account in the future,
as the Participant may elect. The Committee may establish rules and procedures
for administering deemed investment choice selections.

 

8



--------------------------------------------------------------------------------

5.5 Valuation of Accounts.

The value of a Participant’s Account as of any date shall equal the amounts
theretofore credited to such Account, including any earnings (positive or
negative) deemed to be earned on such Account in accordance with Section 5.3
through the day preceding such date, less the amounts theretofore deducted from
such Account. The Participant’s Account shall be reduced by the amount of
payments made by the Company to the Participant or the Participant’s Beneficiary
pursuant to this Plan.

Article 6 - Vesting and Distribution

 

6.1 Vesting

A Participant’s Account shall be fully vested at all times.

 

6.2 Distribution of Account

 

  (a) Except as otherwise provided in Article 8 hereof, a Participant’s Account
shall be distributed to the Participant (or, in the case of a Participant’s
death, his or her Beneficiary) in its entirety no later than sixty (60) days
after the earliest to occur of the following: (i) a Participant’s Separation
from Service; (ii) a Change in Control; or (iii) the date designated in a
Deferral Agreement, which date shall be either 3, 5, 7 or 10 years from the
Award Date, unless a subsequent deferral election is made pursuant to
Section 6.2(b).

 

  (b) Notwithstanding the foregoing, if the Committee shall so permit, a
Participant may elect to extend the deferral period under Section 6.2(a)(iii)
and thereby defer payment of the deferred amount plus earnings thereon, provided
that the Participant’s subsequent deferral election: (i) may not be effective
until 12 months after the date the subsequent election is made; (ii) must be
made at least 12 months prior to the date the payment would otherwise be made;
(iii) must provide that the payment date under Section 6.2(a)(iii) is delayed by
at least five years from the original payment date (or any subsequent election),
(iv) shall only be valid if it complies with the requirements of Code
Section 409A.

 

6.3 Unforeseeable Emergency

If a Participant suffers an Unforeseeable Emergency, as defined herein, the
Committee, in its sole discretion, may pay as soon as administratively feasible
to the Participant only that portion, if any, of his or her account that the
Committee determines is necessary to satisfy the emergency need, including any
amount necessary to pay any federal, state or

 

9



--------------------------------------------------------------------------------

local income taxes reasonably anticipated to result from the distribution. A
Participant requesting an emergency payment pursuant to this Section 6.3 shall
apply for the payment in writing in a form approved by the Committee, shall
provide such additional information as the Committee may require, and shall
abstain from participating in any decision by the Committee concerning his or
her request.

Article 7 - Designation of Beneficiary

A Participant may designate one or more Beneficiaries to receive the
Participant’s benefits under the Plan in the event of his or her death. Such
designation, or any change therein, must be in writing in a form acceptable to
the Committee and shall be effective upon receipt by the Committee. If there is
no effective Beneficiary designation, the Participant’s Beneficiary shall be the
Participant’s estate. Upon the acceptance by the Committee of a new Beneficiary
designation form, all Beneficiary designations previously filed shall be
canceled. The Committee shall be entitled to rely on the last Beneficiary
designation form filed by the Participant and accepted by the Committee prior to
his or her death.

Article 8 - Amendment or Termination of Plan

The Company reserves the right to amend, terminate or freeze the Plan at any
time, subject to the requirements of Section 409A, by action of its Board (or a
duly authorized committee thereof) or the Committee, provided that no such
action shall adversely affect a Participant’s rights under the Plan with respect
to Eligible Director Fees that have been deferred before the date of such
action. Upon termination of the Plan, the Company may, in its sole discretion,
pursuant to Section 1.409A-3(j)(4)(ix) of the Treasury Regulations (regarding
plan termination and liquidations), elect to distribute a Participant’s Account
in its entirety within the period of time prescribed by
Section 1.409A-3(j)(4)(ix) of the Treasury Regulations. Upon freezing of the
Plan, all Eligible Director Fees deferred under the Plan prior to freezing shall
continue to be held under the Plan in accordance with Section 6.2.

Article 9 - Miscellaneous Provisions

 

9.1 Withholding

To the extent legally required, participation in the Plan is subject to any
legally required tax withholding with respect to a Participant’s participation
in the Plan (including, without limitation, any distributions from the Plan).

 

10



--------------------------------------------------------------------------------

9.2 Notices

Any notice required or permitted to be given by the Company or the Committee
pursuant to the Plan shall be deemed given when personally delivered by hand, a
nationally recognized overnight courier or deposited in the United States mail,
registered or certified, postage prepaid, addressed to the Participant at the
last address shown for the Participant on the records of the Company or such
other address that the Participant shall designate in writing to the Company.

 

9.3 Obligations Unfunded and Unsecured

The Plan shall at all times be entirely unfunded, and no provision shall at any
time be made with respect to segregating assets of the Company or any Subsidiary
for payment of any amounts hereunder. No Participant or other person shall own
any interest in any particular assets of the Company or any Subsidiary by reason
of the right to receive payment under the Plan, and any Participant or other
person shall have only the rights of a general unsecured creditor of the Company
with respect to any rights under the Plan. Nothing contained in this Plan and no
action taken pursuant to the provisions of this Plan shall create or be
construed to create a trust of any kind, or a fiduciary relationship amongst the
Company, any Subsidiary, the Committee, and the Participants, their designated
Beneficiaries or any other person. Any funds which may be invested under the
provisions of this Plan shall continue for all purposes to be part of the
general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds.
Notwithstanding the foregoing, the Company may elect to establish an accrued
reserve on its books against the future expense of benefits payable hereunder,
or may establish a rabbi trust under this Plan, in which case, such reserve or
trust, as applicable, shall not under any circumstances be deemed to be an asset
of the Plan.

 

9.4 Governing Law

The Plan shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without giving effect to the conflict of laws
provisions thereof. In the event any provision of this Plan shall be determined
to be illegal or invalid for any reason, the other provisions shall continue in
full force and effect as if such illegal or invalid provision had never been
included herein.

 

9.5 No Directorship Rights

The establishment and operation of this Plan shall not confer any legal rights
upon any Participant or other person for a continuation of directorship, nor
shall it interfere with

 

11



--------------------------------------------------------------------------------

the rights of the Company or Subsidiary to terminate a Participant’s
directorship and to treat him or her without regard to the effect which that
treatment might have upon him or her as a Participant or potential Participant
under the Plan.

 

9.6 Severability of Provisions

If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

 

9.7 Construction

The use of a masculine pronoun shall include the feminine, and the singular form
shall include the plural form, unless the context clearly indicates otherwise.
The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be used in the
construction of the Plan.

 

9.8 Assignment

The Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives. In the event that the Company sells
all or substantially all of the assets of its business and the acquiror of such
assets assumes the obligations hereunder, the Company shall be released from any
liability imposed herein and shall have no obligation to provide any benefits
payable hereunder.

 

9.9 Use of Funds

All Eligible Director Fees that are received or held under the Plan may be used
by the Company for any corporate purpose.

 

9.10 Effective Date of Plan

The Plan is adopted, effective April 30, 2013.

 

9.11 Section 409A of the Code

The Plan is intended to comply with, or be exempt from, the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent. Any amounts deferred hereunder that
are subject to Section 409A of the Code and payable to a Participant who is or
becomes a “specified employee” (within the meaning of such term under
Section 409A of the Code and determined using any identification methodology and
procedure selected by the Company from time to time, or, if none, the default
methodology and procedure specified under Section 409A of the

 

12



--------------------------------------------------------------------------------

Code) at the time of distribution, except in the event of death, shall be
delayed in accordance with the requirements of Section 409A of the Code until
the day immediately following the six month anniversary of such Participant’s
“separation of service” within the meaning of Section 409A of the Code (and the
guidance issued thereunder). Notwithstanding the foregoing, the Company does not
guarantee, and nothing in the Plan is intended to provide a guarantee of, any
particular tax treatment with respect to payments or benefits under the Plan,
and the Company shall not be responsible for compliance with, or exemption from,
Section 409A of the Code and the guidance issued thereunder.

 

13



--------------------------------------------------------------------------------

QUANTA SERVICES, INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

2013 DEFERRAL AGREEMENT

(This Deferral Agreement is not effective until filed with, and receipt is
acknowledged by, the Committee)

 

 

 

 

Participant’s Last Name:   

 

   First:   

 

   Middle:   

 

Address:   

 

  

(Street)

  

 

  

(City, State, Zip Code)

 

 

 

Any capitalized term that is not defined herein shall have the meaning ascribed
to such term in the Quanta Services, Inc. Non-Employee Director Deferred
Compensation Plan (the “Plan”).

 

I. Election to Defer Eligible Director Fees.

I hereby elect to participate in the Plan and to defer payment of the following
percentage (which must be in 5% increments) of my Eligible Director Fees for the
Service Period commencing in 2013 (the “2013 Service Period”) and earned on and
after the date set forth below under the Plan:

[    ]% of my Eligible Director Fees for the 2013 Service Period

In lieu of such Eligible Director Fees, I acknowledge that Quanta Services, Inc.
(the “Company”) will make a book entry to credit the Eligible Director Fees that
I elected to defer above (the “Deferred Amount”) to my Account under the Plan. I
understand that the Deferred Amount will be allocated to the Cash Account,
unless and until I make an affirmative deemed investment choice from among the
other deemed investment options, if any, available under the Plan, which deemed
investment choice will be made subject to, and in accordance with, the terms and
conditions of the Plan.

I acknowledge and agree that for this election to be effective this election
must be made no later than: (i) December 31 of each Plan Year with respect to
Eligible Director Fees that would otherwise be payable to me for the Service
Period commencing in the following Plan Year or (ii) 30 days after the date on
which I become a participant in the Plan, if I first become eligible to
participate during a Plan Year, as the case may be, provided, however, that such
election shall apply only to Eligible Director Fees earned for services
performed subsequent to the date on which my election is received by the
Committee.

 

II. Deferral Period; Payment.

I understand that the portion of my Account attributable to this deferral
election will be distributed to me no later than sixty (60) days after the
earliest to occur of the following: (i) my Separation from Service; (ii) a
Change in Control; and (iii) the date elected below (check only one):

 

  ¨ 3 years after the applicable Award Date

 

  ¨ 5 years after the applicable Award Date

 

  ¨ 7 years after the applicable Award Date

 

  ¨ 10 years after the applicable Award Date

 

1



--------------------------------------------------------------------------------

Subject to the Committee’s permission, I understand that this election may be
subsequently deferred, provided that such subsequent deferral election (x) may
not be effective until 12 months after the date the subsequent election is made;
(y) must be made at least 12 months prior to the date the payment of the portion
of my Account attributable to this deferral election would otherwise have been
made; and (z) the payment is delayed by at least five years from the date
elected above (or any subsequent election), in accordance with Treasury
Regulation Section 1.409A-2(b)(1).

 

III. Acknowledgements.

I understand that this election is binding and irrevocable, and is valid only
for Service Period commencing in the Plan Year following this election, unless I
make an election within 30 days after the day in which I first become eligible
to participate in the Plan during a Plan Year, in which case my election is
valid with respect to Eligible Director Fees earned in the Service Period
commencing in the Plan Year of initial eligibility for services performed
subsequent to such election during such Plan Year. If no new election is made
with respect to any subsequent Plan Year, my Eligible Director Fees earned with
respect to the Service Period commencing in such subsequent Plan Year will not
be deferred under the Plan.

I acknowledge that I have received and reviewed a copy of the Plan, and that
this election form and my participation in the Plan are subject to the terms,
conditions and provisions of the Plan.

I acknowledge and agree that my participation in the Plan involves risk,
including the possibility of loss since my account may be deemed invested in
deemed investment choices that are subject to market fluctuation. I hereby agree
that I have evaluated and understand the risks associated with the deemed
investment of my account in the deemed investment options, if any, other than
the Cash Account.

This election and the Plan are intended to comply with the applicable
requirements of Section 409A and will be limited, construed and interpreted in a
manner so as to comply therewith.

 

  Signature of Participant:  

 

   Date   

 

  Receipt Acknowledged:           Committee        

  By:  

 

   Date   

 

 

2